Citation Nr: 1233634	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type 2.

2. Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus type 2. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from February 1968 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Detroit Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2009, a statement of the case was issued in March 2010, and a substantive appeal was timely received in April 2010.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

The issue of entitlement to service connection for erectile dysfunction secondary to diabetes mellitus type 2 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The totality of the evidence of record shows that the Veteran served in Vietnam during the Vietnam era; therefore, his exposure to Agent Orange is presumed. 

2. Competent medical evidence shows that the Veteran has a current diagnosis of diabetes mellitus type 2.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus type 2 are met.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, the award of service connection for diabetes mellitus type 2, further discussion here of compliance with the VCAA is not necessary.

Factual Background

The Veteran contends in his November 2008 claim that he was exposed to Agent Orange in Da Nang, Vietnam as he was in-country on land, supporting a telecommunications mission as part of a Beach Jumper Unit on a temporary additional duty (TAD).  

The DD Form 214 form shows that the Veteran's military occupational specialty involved engine mechanics.  

The service treatment records do not document any diagnosis or symptomatology pertaining to diabetes mellitus.  The post-service VA treatment records dating from January 2009 through October 2009 indicate a diabetes mellitus diagnosis,  and document relevant lab results, and include a diabetes management diet plan.  

The representative's May 2011 brief summarizes the Veteran's arguments made in his February 2009 claim statement.  The Veteran claims he was stationed in Okinawa through March 1969, and that during this month, he was sent on TAD with six other men to the Gulf of Tonkin.  They flew out of Futema, Okinawa to Da Nang to wait for a ship to come in.  The Veteran claims he stayed in Da Nang for one week, then transferred to the USS Tawasa (ATF-92), with the six men and electronic gear.  The Veteran claims that they engaged in electronic warfare with the Soviet Union, and after 80 days on the ship, they returned to Da Nang in May 1969 and stayed there on base for about one week before leaving for Okinawa.  

Military transfer records show that the Veteran was transferred to the Beach Jumper One Unit in San Diego, California on April 9, 1968, then later transferred to Futema, Okinawa on December 3,1968.  Navy administrative records confirm that the Veteran was awarded the Vietnam Service Medal for service performed with the Beach Jumper Unit One, Team Twelve, Detachment CHARLIE during the periods of April 17, 1968 through May 24, 1968.  Such records also confirm that on April 23, 1968, the Veteran with his Beach Jumper Unit, commenced sea duty.  The Personnel Information Exchange System also verified that the Veteran was attached to this particular unit.  The Veteran's Enlisted Performance Record shows that he continued with the Beach Jumper Unit through August 1970.  

Correspondence between VA and the Joint Services Records Center (JSRRC) yielded a JSRRC reply in July 2009 detailing the history and movements of the USS Tawasa from its departure from San Diego naval station on March 5, 1969.  The ship departed from Subic Bay, Philippines to head for Da Nang on April 19, 1969 and made a brief stop in Da Nang.  The ship participated in trawler surveillance operations on Yankee Station in the Gulf of Tonkin from April 21, 1969 to May 22, 1969.  The ship made a port visit in Da Nang from May 22 through May 23, 1969 before transiting to Hong Kong.  

The JSRRC reply noted that the deck logs covering the time period of March 3, 1969 through May 31, 1969 as kept by the National Archives Records Administration revealed that on April 21, 1969, the ship arrived and anchored at Da Nang's harbor for about six hours before departing for Yankee Station.  After the ship participated in its mission at Yankee Station, it returned and anchored at Da Nang's harbor for a second time in May 22, 1969.  The ship stayed anchored at Da Nang for about thirty hours before departing to Hong Kong the next day.  

The JSRRC reply indicated deck logs are retained but also noted that they do not typically list individuals or passengers arriving or going ashore on a routine basis unless they were a very important person or a high ranking officer.  Furthermore, the JSRRC could not determine that the Veteran was at the Da Nang airbase as aircraft flight passenger information is not retained by the Navy. 

Thus, an August 2009 JSRRC formal finding was issued stating that all efforts to obtain the needed military records have been exhausted and that the JSRRC could not verify that anyone departed or arrived during import period in Da Nang, or that any small boat operations to shore.  The finding mentioned that the Naval Historical and Heritage Command (NHHC) could not release any information regarding the Beach Jumper operations due to the classified nature of the information.  

The Veteran submitted, among other pieces of literature, a historical blurb from the U.S. Navy Beach Jumpers Association website, which stated that detachment CHARLIE operated under the cover name "Yankee Station Special Surveillance Unit."  Their mission was to deceive and jam Soviet Signal intelligence trawlers that were monitoring U.S. Naval operations in the Gulf of Tonkin.  In light of the circumstantial evidence of record, the Veteran requests that the Board find that he was on land in Vietnam.  


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 38 C.F.R. § 3.307(a)(6)(iii).  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  Id.  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).  

A disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R.                  §§ 3.307(a)(6), 3.309(e).  Under 38 C.F.R. § 3.309(e), diabetes mellitus is subject to presumptive service connection as an herbicide-related disease.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Analysis

The Veteran's disability of diabetes mellitus type 2 was not affirmatively shown in service as the service treatment records do not indicate such disability.  The January 2009 through October 2009 VA treatment records show a current disability of diabetes mellitus type 2 with relevant glucose tests and details of a treatment or monitoring plan.  

As verified by JSRRC, the Veteran served in the Navy and assisted in a mission as part of the Beach Jumper Unit One, Team Twelve during the requisite time period (beginning on January 9, 1962, and ending on May 7, 1975) for the presumption to arise that he would have been exposed to Agent Orange should evidence support a finding that he was on land in Vietnam.  Under 38 C.F.R. § 3.309(e), diabetes mellitus is subject to presumptive service connection as an herbicide-related disease.  Thus, the critical question here is whether there is sufficient evidence to support a finding that the Veteran was in fact aboard the USS Tawasa that, according to official historical records, docked at Da Nang's harbor for approximately six hours on April 21, 1969 and docked for approximately thirty hours from May 22 to May 23, 1969.

The historical evidence from JSRRC is unclear as to whether the Veteran was on the USS Tawasa which docked at Da Nang's harbor, placing him in Vietnam.  The Veteran's military occupation (engine mechanic) is not consistent with the ship's electronic surveillance mission.  The Veteran did not recite specific dates and times, but the personal account of his whereabouts in fulfillment of his duties sufficiently correlates with the historical records detailing the ship's movements.  The Board also finds the Veteran's statements to be credible.  Thus, given the Veteran's statements, verified unit of service in the Beach Jumper Unit One, Team Twelve, the known activities of the Unit (involvement in electronic surveillance mission in the Gulf of Tonkin), the movement history of the USS Tawasa and its mission, the Board finds it highly likely that the Veteran was aboard the USS Tawasa, which docked at Da Nang's harbor.

Furthermore, the Board finds that it is highly likely that the Veteran was present in Da Nang both upon arrival and departure of the ship.  Thus, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran stepped foot on land in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (2008) (finding that the presumption of exposure to an herbicide requires that the veteran actually stepped food on land in Vietnam).  

Thus, diabetes mellitus type 2 will be presumed to have been incurred in service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  


ORDER

Entitlement to service connection for diabetes mellitus type 2 is granted.


REMAND

The remaining issue on appeal is entitlement to service connection for erectile dysfunction secondary to diabetes mellitus type 2.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends in his November 2008 claim that his erectile dysfunction disability (secondary to his diabetes) began in April 2002 and continues to present day.  

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The service treatment records do not document any symptomatology pertaining to erectile dysfunction.  

The treatment records dated from January 2009 to October 2009 do not specifically indicate a diagnosis or describe a treatment for this disability.  On April 2009, a VA medical professional noted that the Veteran asked for a change in brand of the drug typically used to treat erectile dysfunction, yet the Board cannot proceed to consider the merits of this claim without a current diagnosis.  Hence, a VA examination is ordered to determine the nature and likely etiology of the disability.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and likely etiology of any erectile dysfunction.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

Based on a thorough review of the claims file and any examination findings, the examiner should address the following:

a. Does the Veteran have a current erectile dysfunction disability?  If so, please specify the diagnosis or diagnoses and address the subsequent questions.

b. The examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed erectile dysfunction is etiologically related to the Veteran's period of service from February 1968 to May 1971.  The examiner should opine as to whether the Veteran's erectile dysfunction is due to or aggravated by the Veteran's service-connected diabetes mellitus type 2.

If it is found that the erectile dysfunction is aggravated by the diabetes, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of the severity.

If some of the increase in severity is due to natural progress of the erectile dysfunction, the examiner should identify the degree of increase in severity due to natural progression.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered, and provide a detailed rationale for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  Such reports may include lay statements by the Veteran regarding his erectile dysfunction.

If the examiner rejects the Veteran's reports, the examiner must provide the reason for doing so.

3. After the examiner's medical opinion and conclusion have been clarified, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


